EXHIBIT 10.7

ICAGEN, INC.

Summary of 2007 Bonus Targets

Executive Officer 2007 Bonus Targets

 

Executive Officer

  

Bonus Targets for 2007

P. Kay Wagoner, Ph.D., Chief Executive Officer and President    Up to 30% of
base salary Richard D. Katz, M.D., Senior Vice President, Finance and Corporate
Development, Chief Financial Officer and Treasurer    Up to 30% of base salary
Edward P. Gray, J.D., Senior Vice President, Intellectual Property, Chief Patent
Counsel and Secretary    Up to 30% of base salary Seth V. Hetherington, Senior
Vice President, Clinical and Regulatory Affairs    Up to 30% of base salary

Target bonuses for Dr. Wagoner, Dr. Katz, Mr. Gray and Dr. Hetherington for 2007
will be based on the achievement of specified corporate performance objectives
and, in the case of Dr. Wagoner, individual performance objectives. The
corporate performance objectives include progression of preclinical and clinical
development programs, increasing awareness of Icagen within the investment
community, achievement of corporate and business development objectives, timely,
effective and efficient completion of public company reporting obligations,
completing and maintaining policies and procedures for internal controls and
compliance obligations and further developing the Company’s intellectual
property portfolio to build value in a cost-effective manner. 80% of
Dr. Wagoner’s target bonus will be based on corporate performance objectives as
described above and 20% of her target bonus will be based on individual
performance objectives. Dr. Wagoner’s individual performance objectives include
strengthening Icagen’s management team, especially in the areas of research and
development and general and administrative, and assisting the
Nominating/Corporate Governance Committee in the continual development of high
performance standards for Icagen’s board of directors and its committees.